Johnson, Judge:
These appeals for reappraisement, consolidated at the trial, cover merchandise exported from Japan during 1959 and 1960. The appeals were abandoned as to all merchandise made by manufacturers other than Kohkoku Chemical Industry Co., Ltd., or Ozeki Rubber Industry Co., Ltd.
At the trial, counsel for the respective parties submitted these cases on a stipulation reading as follows:
Me. Glad : * * *
I offer to stipulate that the merchandise consisted of goods manufactured by Kohkoku Chemical Industry Co. Ltd., or Ozeki Rubber Industry Co. Ltd., exported from Japan during 1959 and 1960, and that the export value is the proper basis of appraisement, and that the unit invoiced values, net packed, represent such export value, and that there is no higher foreign value for such or similar merchandise.

*******

Me. Bbaverman : Erom information obtained from Examiner Piatt, at the port of Los Angeles, who is in court, the Government so stipulates.
All of the merchandise covered by these cases was imported subsequent to the effective date of the Customs Simplification Act of 1956, 70 Stat. 943, and the final list issued pursuant thereto in 93 Treas. Dec. 14, T.D. 54521. Said merchandise consists of various rubber articles, described on the invoices as 2-man rubber boats, 4-man rubber boats, air mattresses, surf riders, rain wear, men’s vinyl shoes with rubber soles, and boys’ chemical rubber baseball shoes. Some of these articles appear to be included in the said final list, but others do not. The former are subject to appraisement under section 402a (d) of said Customs Simplification Act of 1956 and the latter under section 402(b) of said act. It has been stipulated, however, that export value is the proper basis of appraisement of all the articles involved herein and that there is no higher foreign value for any of them.
On the record presented, I find that export value, as that value is defined in section 402(b) or section 402a(d) of the Tariff Act of 1930, *495as amended by the Customs Simplification Act of 1956, 70 Stat. 943, is the proper basis for the determination of the values of the articles of merchandise manufactured by Kohkoku Chemical Industry Co., Ltd., or Ozeki Rubber Industry Co., Ltd., involved herein, and that such values are the unit invoiced values, net, packed.
As to all other merchandise, the appeals, having been abandoned, are dismissed.
Judgment will be rendered accordingly.